DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because they are directed to software per se.
The independent claim 1 is directed towards a system, consisting of “a search engine”, “an AI analysis module”, “a feature extraction module”, and “a data manager”. All of the described components of the system can be, and one of ordinary skill in the art would expect them to be, implemented as software modules. The absence of any limiting factor in the claims making the system a physical system thus makes the claim directed towards non-statutory matter.
Claims 2-10, being dependent claims, fail to place further limitation on the claimed invention so as to direct it towards statutory matter. As such claims 1-10 are rejected under 35 U.S.C. 101.
The applicant may cancel the claims, amend the claims so as to direct them towards statutory matter, or provide sufficient support so as to illustrate why the given rejection may be improper.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kolb et al. US PG Pub 20180032930 A1.
Regarding claims 1 and 11, Kolb et al. teaches an analysis method based on artificial intelligence (AI), comprising: a search engine, configured to receive natural language of a user and disassemble relevant words in the natural language (Kolb et al. [0008] "The method may comprise creating one or more structured queries from the unstructured text query, the one or more structured queries comprising identifiers of problem nodes and solution nodes."); an Al analysis module, configured to analyze the relevant words to obtain a data extraction grammar (Kolb et al. [0100] "These words or entities are assigned a part-of-speech using the grammar model 16. The grammar model 16 determines the relationship between words/entities and determines the intention of the buyer's query."); a feature extraction module, configured to extract multiple feature data from multiple databases Kolb et al. [0075] "Then the search engine may use feature modeling or topic modeling to compare the n-grams in the query to the n-grams associated with each problem node to identify a set of matching problems (in 510a).", Kolb et al. [0051] "A database system may comprise or be derived from multiple databases, possibly including third party databases."); and a data manager, configured to process the multiple feature data and present the multiple feature data to the user (Kolb et al. [0126] "The system receives queries and communicates results to users via a user interface on the user's computing device. The system prepares web content from the first object (e.g. vendor) and second objects (e.g. evidence and path-dependent context).", Kolb et al. [0127] "Display of a case study object may similarly be made by displaying the text from the document or a multi-media file (e.g. JPEG, MPEG, TIFF) for non-text samples.").
The claimed invention takes natural language queries, breaks them down multiple different ways, tests these multiple ways for relevant answer patterns and returns some to the user. This is essentially what Kolb et al. does, except that Kohl et al. going into more detail on the 'how' of creating the n-grams, mapping features to relevant information in the database, and presenting the results. The determination of part-of-speech tags is a standard part of natural language processing. Examiner notes that while both here and in the preamble the adjective "AI" is used, however no indication of aspects which actually qualify as "AI" are present in the claims as written. The extracting of features from a query can be done in many ways. A popular one is to use a relational graph to determine the likely meaning of n-grams, matching the groupings of words with subsets of graphs. Kolb et al. takes this approach, computing results using the multiple generated n-grams. To "Process" data is very broad and as such Kolb et al.'s preparation of web content and subsequent presentation of it fulfills the same function as the "data manager" in the claimed invention.
Regarding claims 2 and 12, Kolb et al, teaches wherein the Al analysis module is configured to extract multiple word functions from multi sentence grouping databases that are pre-established, and compare the relevant words with the word functions to determine the data extraction grammar (Kolb et al. [0098] "The search engine comprises an NLP module to process the text string, through instructions (or sub-modules) for tokenizing the text string into words (605), identifying parts of speech using Named Entity Recognition (NER) and a grammar model (610) [...] At 625, the search engine creates one or more structured queries to run on the database, the structured query having a) identifiers corresponding to data objects and b) patterns representing the relationship between objects and form of search results. These queries may be ranked based on calculated likelihoods, historical selections by users, and quantity of data in the database that supports each candidate query.").
It has already been established that Kolb et al. can use multiple databases as resources. Thus here we see Kolb et al. process the query words to generate a grammar model. As with many NLP systems Kolb et al. does not attempt to guess the desired answer, instead opting to provide multiple likely outputs.
Regarding claims 3 and 13, Kolb et al. teaches wherein the Al analysis module is further configured to extract data forms, fields, schemas from the multiple feature databases, and create the word functions by cross-dimensional integration and depth feature extraction (Kolb et al. [0053] "FIG. 3 shows an example graph with representative node and edge types (inverse edges are not shown here). […] As shown, one edge type may be used between nodes of different types, in which case the search engine may return all the connected nodes, filter on certain node types, or separate results by node type. This allows the search to be ambiguous with regard to the node type to be returned.", Kolb et al. [0041] "In this database, the second objects are connected to the first objects rather than being part of it. This provides some independence and verification for the other objects. Thus many objects can share or connect to other objects to garner evidence of relatedness to the search.").
In the field of NLP, "Cross-dimensional integration" is the practice of searching across multiple domains of interest for potential matches, which the multiple graphs of Kolb et al. permit. "Depth feature extraction" refers to the practice of using various sized n-grams as the basis for processing, in essence using different depths of the word tree when determining how to interpret the input. While varying sized n-grams is described above, Kolb et al. FIG 10A and FIG 10B have excellent demonstrations of this.
Regarding claims 4 and 14, Kolb et al. teaches wherein the Al analysis module is further configured to classify the multiple relevant words that are associated (Kolb et al. [0099] "A NER module looks-up the words (as N-grams) in a database (such as index 14) of known entities, including company names, industry names, city names and names of data object types, such as node types or edge types. From the comparison, the systems assigns the words to one or more known entities (Table 96), each with an entity confidence score. "). Kolb et al. classifies the input into many categories, most easily seen in FIG 10A.
Regarding claims 5 and 15, Kolb et al. teaches wherein the AI analysis module is further configured to feed back the multiple relevant words that are associated to the user (Kolb et al. [0053] "As shown, one edge type may be used between nodes of different types, in which case the search engine may return all the connected nodes, filter on certain node types, or separate results by node type."). Just as the applicant does, Kolb et al. returns multiple results deemed relevant to the user.
Regarding claims 6 and 16, Kolb et al. teaches wherein the feature extraction module comprises a virtual data set, a data connection module for data connection between multiple database tables, a data tagging module for tagging data, and a feature extraction unit (Kolb et al. [0051] "A database system may comprise or be derived from multiple databases, possibly including third party databases.").
A virtual data set is one which is addressed by a single method while residing in disparate locations. The use of multiple databases with the system Kolb et al. describes would create that. Additionally, the multiple databases would require a method of connection. The tagging and feature extractions have been described previously (see examiner's remarks regarding claims 2-4).
Regarding claims 7 and 17, Kolb et al. teaches wherein the data manager is configured to perform integration, grouping, disassembly, prediction, association, and tagging to the multiple feature data (Kolb et al. [0074] "The NLP may include pre-processing such as spell-correction, stemming, and tokenization into words or n-grams."). The general nature of the claim means pretty much any general basic input shuffling, such as the pre-processing done by Kolb et al. Tagging of the multiple feature data was discussed in remarks regarding claims 2-4.
Regarding claims 8 and 18, Kolb et al. teaches wherein the data manager comprises a data cleaning module for checking and correcting the multiple feature data and removing repeated data, an index module for indexing the multiple feature data according to predetermined rules, and an ETL processing module for performing ETL process to the multiple feature data (Kolb et al. [0117] "The structured query may further include database query patterns, such as directions to traverse the database, starting nodes, terminal data to be returned, Boolean logic operators, fuzzy logic operators, and methods to combine results (such as intersection or union).", Kolb et al. [0121] "To reduce real-time computation delays, the database may be indexed in ways to retrieve objects most commonly associated with certain objects. For example, problems may be indexed in order of popularity", Kolb et al. [0119] "At 755, the terminal nodes are combined to create a set of results. Relevant data of each terminal nodes may be retrieved and aggregated").
The indexing and database querying done by Kolb et al. are clearly indicative of those aspects in the claimed invention. The checking and correction of the multiple feature data falls more under the action described regarding claim 7, where correction occurs. The multiple feature data, while technically already processed at least once from the original query, is still made up of the query language and thus the steps taken on the original query reflect in the post pre-processing data of Kolb et al.
Regarding claims 9 and 19, Kolb et al. teaches further comprising a user interface adapted for allowing the user to input the natural language and present at least one of charts, text and data (Kolb et al. [0127] "Display of a case study object may similarly be made by displaying the text from the document or a multi-media file (e.g. JPEG, MPEG, TIFF) for non-text samples.").
Regarding claims 10 and 20, Kolb et al. teaches further comprising a retraining module connected with the AI analysis module and adapted for recording operation history of the user and updating the multiple feature databases (Kolb et al. [0108] "the search engine compares the ambiguous candidate queries to previous queries which were not ambiguous or which were successfully disambiguated. The search engine may rank the current candidate queries based on the popularity of and similarity to the previous queries. Previous queries may be stored in a second data store, each previous query object comprising a popularity score, keywords used, the pattern of the query (data object types, connection types and their order in the text string) and the structure query.").
Kolb et al. uses previous queries to provide better results for subsequent searches. While this is indicative of an adaptive answer, there is no described instance of training the algorithm itself to shift. Thus, while this may describe a complex algorithm, it does not constitute a changing one.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH ALEXANDER FISCHER whose telephone number is (571)272-2891. The examiner can normally be reached Mon-Thu 8:00-5:00, Fri 10:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONY MAHMOUDI can be reached on (571) 272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH ALEXANDER FISCHER/Examiner, Art Unit 2163                                                                                                                                                                                                        

/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163